 BOSSERT NEW CASTLE DIVISION331Insurance Company, AmericanCan Co., Tytell TypewriterCo., Typewriter Main-tenance&Sales Co.,and employees of other employers,to engage in concerted re-fusals to perform services for their employers, with an object of forcing or requir-ing the named employers to cease doing businesswith Royal Typewriter Company,Inc., Local 459 has engaged in unfair labor practices within the meaning of Section8 (b) (4) (A) of the Act.3.The aforesaid unfairlaborpractices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.4.TheRespondent has not induced and encouraged the employees of IdealBusiness Machines within the meaning of Section8 (b) (4) (A) of the Act, or in-duced and encouraged employees of customers of Royal other than as found herein.[Recommendations omitted from publication.]BOSSERTNEWCASTLE DIVISION, ROCKWELL SPRING&AXLECo.andINTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIP BUILD-ERS, BLACKSMITHS, FORGERS AND HELPERS, AFL, PETITIONER.CaseNo. 6-RC-1483. January 27,1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Elmer E. Hope, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.23.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to sever a unit of forge department employeesat the Employer's New Castle, Pennsylvania, plant, from an existingproduction and maintenance unit currently represented by the Steel-workers.The Employer and the Steelworkers oppose severance onthe ground of inappropriateness of the unit.The Employer began operations at this plant in January 1949.Thereafter, on May 22, 1950, the Steelworkers was certified by theBoard as the exclusive bargaining representative of the Employer's1The hearing officer referred to the Board the motions of the Employer and the UnitedSteelworkers of America,CIO, herein called the Steelworkers,to dismiss the instant peti-tion.For reasons stated hereinafter,these motions are hereby granted.2 The Steelworkers and International Conference of Die Sinkers,New Castle Die Sinker'sLodge f#360, herein called the Die Sinkers,were each allowed to intervene in this pro-ceeding on the basis of a contract interest.Following a stipulation by the interestedparties that the employees represented by the Die Sinkers are specifically excluded fromthe present proceeding,the Die Sinkers withdrew from the hearing.111 NLRB No. 49. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction and maintenance employees.3The most recent contractbetween the Steelworkers and the Employer was executed on October1, 1952, and expired on September 1, 1954. It covered all the produc-tion and maintenance employees except the employees who work ondies or parts of dies in department 05'The Employer is engaged in the manufacture of axle housings andrelated products.The plant is subdivided into 12 production depart-ments and 6 maintenance or service departments.' The forge depart-ment, herein called department 50, is one of the production depart-ments and has a complement of approximately 155 employees out of atotal complement of approximately 965 production and maintenanceemployees.Department 50 occupies part of building #60 and a portion ofbuilding #22.Departments 05, 54, 56, 57, and 59 are also located inbuilding #60. There is no partition or wall separating department 50from any of these departments. The daily schedule for department 50is keyed to the production requirements of the plant.Department 50forges component parts of axles, such as steering knuckles, steeringarms, axle centers, and trailer beams.Steel is received and storedin the yard. It is picked up according to schedule and comes intodepartment 50 in billets 4 to 20 feet in length, which are then cut topredetermined lengths.'The billets are then placed in castor boxesuntil scheduled for use, at which time they are placed in a furnaceby a heater and heated to a predetermined temperature. The heaterthen removes the billet from the furnace with a pair of tongs, andeither places it on a conveyor that services some of the presses, or3The Petitionerin that case was the International Brotherhood of Blacksmiths, DropForgers and Helpers, which merged in 1951 with the International Brotherhood of Boiler-makers to form the Petitionerin this case4 The Board directeda severance election among the employees in Department 05 onSeptember15, 1952Following its certificationby the Board,the Die Sinkers executeda contract with the Employer on February 4, 1953.5 The12 production departments are :Dept.50-ForgingDept. 56-ArmsmachiningDept. 51-Housing welding & formingDept.57-Axle centers machiningDept. 52-SpidermachiningDept.58-Knuckle machiningDept.53-Housing machiningDept. 59-Assembly lineDept. 54-Heat treatmentDept 60-CasemachiningDept. 55-Sleeve machiningDept. 61-Machining and AssemblyThe maintenance and service departments are :Dept. 05-Die shopDept. 12-Shipping and ReceivingDept. 10-Material handlingDept 24-Plant maintenanceDept. 11-Tractor and Chain DivisionDept.26-Inspection and Tool Crib8The machines in department 50 includethe Pelland Mesta Shears, which cut the steelbillets into the desired lengths ; various sized Max! presses and Ajax presses,which per-form hotforging or forming operations producing forgings;bulldozeis,which performforming or forging operations on cold forgingswhich are preheated ;various sized upsettermachines,which form and shape a definitepiece of materialas designed by the die de-signer or accordingto blueprint ;the trim presses,which trimexcess material left on theforging that is not shown on the blueprint,and snag grinders,which are used for thepurpose of removing excess flash or excess material on the forgings that is objectionableeither to the following operation or to the customer. BOSSERT NEW CASTLE DIVISION333carries it himself to the operator of a press or an upsetter.After theforging operation, the material usually goes to the trim press, wheresometimes a hot trimming and sometimes a cold trimming operationis performed; it may, however, be loaded in a steel container box andallowed to cool, and then sent either to the snag grinder or to thepiercing machine.The material that is worked on by the trim pressmay also go to the snag grinder. Axle centers go from the trim pressto the bulldozer where they are formed according to blueprintspecifications.The forgings are inspected by hot and cold inspectors from de-partment 26 when they are formed and also when they leave depart-ment 50.When the forgings leave department 50, they go to depart-ment 54, the heat treat department.When that operation is com-pleted, the forgings go to various machine shops in other departmentsfor precision machining.The component parts are then shipped todepartment 10, the stockroom, where stock pickers transport themto department 59 for assembling into axles.The finished productsthen go to department 24, the shipping department, for shipment tocustomers.Approximately 30 percent of the forgings are shipped to otherplants of the Employer following heat treatment in department 54.Less than half of 1 percent of the total output of the plant is sold di-rectly to customers following heat treatment.The remainingforgings, representing all component parts of axles, receive completemachining and are assembled into finished axles before being shippedfrom the plant to customers.The maintenance and nonproductive departments service all theproductive departments, including department 50.There are nomaintenance personnel in department 50.With the exception of thedie shop personnel, all production and maintenance employees in theplant have the same general provisions with regard to hours of work,shift differentials, call-in, vacation, holiday and overtime pay, safetyand health provisions, and military service provisions.All are sub-ject to the same insurance program, seniority provisions, and grievanceprocedure.A central employment office is used for the entire plant,and records of all employees are centrally located.The employees in department 50 may be classified as operators, heat-ers,and helpers.Heaters and helpers perform the same, work,although heaters are more highly paid.At the time of the hearing,the Employer had no employees classified as helpers.Of these em-ployees, the operators of the Maxi and Ajax presses, the bulldozers,and the upsetters are the most skilled' There are 24 such operators9 These operators are hereinafter referred to as either forming press operators or forgingpress operators. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDat present, 12 of whom served as heaters or as snag grinders for pe-riods ranging from 8 to 44 months before becoming operators. Thereare also 24 other employees in department 50 who have at some timeoperated these presses.The forming press operators lead their crews,and an experienced forming operator may direct his crew in setting upa job without other supervision.These setups may remain unchangedfor as much as a month depending upon the quantity of the order to befilled, and often where adjustments are needed, they may take no morethan 2 hours to make. As many as 10 different orders may be madeon the same die by changing only the stamp in the forging. Further,close adjustment work on the dies is performed by personnel from thedie shop.There is neither an apprenticeship nor an established training pro-gram for any of these positions.Thus a witness called by the Peti-tioner testified that an inexperienced worker could become a conveyortender or learn to operate a snag grinder in 3 days; that anyone couldoperate a trim press; and that heaters have entered upon their jobswithout any experience but that it took about a year to become an ex-perienced heater.' It thus appears that the only job classification indepartment 50 for which previous experience is generally required isthat of operator of one of the forming or forging presses.Departmental and plantwide seniority is enjoyed by all employeeswith the exception of those in the die shop. Consequently, plantseniority has been exercised by employees in other departments to"bump" into department 50 regardless of job classification in the pre-vious department.The average length of service in department 50is between 18 and 24 months. In this connection, the record shows thatduring the month prior to the hearing, approximately 25 new em-ployees came into the department and that 53 employees-or approxi-mately 34 percent of the department's employee complement-"bumped" or bid into department 50 between January 1, 1954, and thedate of the hearing, of which only 4 had ever worked in the depart-ment previously.Furthermore, as to the initial skills of those cur-rently employed in the department, it appears that a majority of theemployees in department 50 were not hired for the jobs they presentlyhold.In addition, there are employees in other departments who operatemachines similar to the forming machines in department 50. For ex-ample, in department 51, there are 12 employees who operate Eriepresses.These machines involve a hot forming operation which pro-duces housing forgings, and is similar to the knuckle or arm forming8 On cross-examination,thiswitness admitted that men had qualified as heaters in itweek or a little more.Other witnesses for the Petitioner placed the time required tobecome a qualified heater at approximately 6 months. BOSSERT NEW CASTLE DIVISION335operationsin department 50.1Department 56 also has a forming oper-ationsimilarto the operations in department 50.This operation isperformed on low productionarms,and consists of the forming of aparticular item from hot metal according to blueprint.loUnder the rule as enunuciated inAmericairc Potash,the unit soughtto be severed must be a true craft group or a functionally distinct andseparatedepartment containing employees which the petitioningunion has traditionally represented.Further, a petitioner seekingto sever such a unitmust assumethe burden of establishing the factswhich justify severing a smaller unit from the plantwide unit inexistencein the plant."In our opinion,no basis existsfor severance of these employeeseither on a craft or a departmental basis. Thus, except for the form-ing press operators, the employees being sought are engaged in essen-tially routine jobs and lack the versatility normally associated withcraft classifications.None of them has been required to undergo anapprenticeship or comparable training. Indeed, little or no trainingis needed for many of these jobs.Although forming press operatorsdo have some skills and some of them have had various periods oftraining of ' an informal character, their skills are duplicated by em-ployees in other departments. In sum, the employees sought herein donot, on this record, qualify as a true craft grouping.With respect tothe departmental basis for severance, it appears that department 50,a production department, is closely integrated with the other depart-ments,not only through the flow of work, but through the "bumping"or bidding into it of employees in other classifications irrespective oftraining or experience. It is thus clear from these circumstances andfrom the entire record that department 50 is not a functionally distinctdepartment containing employees identified with traditional trades oroccupations distinct from that of other employees.Accordingly, weshall dismiss the petition.12[The Boarddismissedthe petition.]2There was testimony that these employee operators have at times been transferred tothe forming or forging presses in department 50.10 There is also some testimony as to a similar operation being performed in department57However,as the record is not clear in this respect,no weight has been given thistestimonyliAmerican Potash & Chemical Corporation,107 NLRB 1418.12The Petitioner cites several cases decided before theAmerican Potashdecision insupport of its position;i.e.,Bsllings and Spencer Company,104 NLRB 928;InternationalHarvesterCompany, LouisvilleWorks,100NLRB1349;Green Bay Drop ForgeCompany,95NLRB 1122,The Plomb Tool Company,87 NLRB 134.However, thesecases are clearly distinguishable on their facts.In none of the cited cases was the func-tionally distinct characterof the departmentbeclouded as it is here by the extensive"bumping" into theunit regardless of job classification in the previous department, bythe prevalence of forgingoperationselsewhere in the plant,and by the fact that there areemployeeswithsimilar skillsto the forgersin other departments of the plant.